Citation Nr: 0840733	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-29 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development by the Board in June 
2008.  

The Board also notes that in a February 2008 statement, the 
veteran appears to have made a claim for service connection 
for a bilateral ankle condition as secondary to his service-
connected peripheral neuropathy of the lower extremities.  
This claim should be referred back to the RO for further 
development and adjudication.


FINDING OF FACT

The veteran has normal hearing in the right ear and mild to 
moderate hearing loss in the left ear that was not shown in 
service, nor was it related to any incident of service.  
Sensorineural hearing loss was first clinically established 
years after service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in December 2005 and June 2008 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran contends that he has bilateral hearing loss 
related to noise exposure during his active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Certain chronic disorders, including sensorineural hearing 
loss may be presumed to have been incurred in service where 
demonstrated to a compensable degree within 1 year following 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 38 C.F.R. § 3.385 (2005).

Service medical records revealed that a report of medical 
history and an entrance examination, both dated July 1966, 
did not note any complaints of ear trouble, hearing loss, or 
abnormalities of the ears.  Additionally, the veteran's 
hearing was essentially normal, upon audiological 
examination.  Similarly, the veteran's report of medical 
history and examination upon discharge from service, dated 
June 1970, revealed normal hearing in the conversational 
voice range.  Service medical records are silent as to any 
complaints of hearing loss.  

The veteran submitted numerous VA treatment records dated 
July 1999 to March 2001, January 2005 to January 2006, and 
June to December 2006.  These records reflected treatment for 
numerous other conditions but were completely silent as to 
any complaints or diagnosis of hearing loss.

A February 2008 VA audiology consultation indicated that the 
veteran complained of difficulty understanding conversational 
speech.  The veteran noted a history of recreational right 
shoulder firearm use for hunting without hearing protection.  
The audiological examination revealed thresholds of 10, 15, 
15, 15 and 25 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively, in the right ear, and thresholds of 25, 
20, 20, 35 and 40 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively, in the left ear.  Speech discrimination 
was 96 percent in the right ear and 100 percent in the left 
ear.  The examiner provided a diagnosis of normal hearing 
sensitivity bilaterally from 250 to 2000 Hertz.  There was 
overall normal hearing through 4000 Hertz in the right ear 
and mild to severe sensorineural hearing loss starting at 
3000 Hertz in the left ear.  The examiner stated that the 
results were discussed with the veteran along with the 
possible correlation to noise exposure from gunfire.  There 
is no indication that the claims folder was available for 
review at the time of this examination.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in April 2008.  During his hearing, the 
veteran testified that he had been exposed to significant 
noise exposure while on active duty, including jet aircraft 
engines, heavy machinery, and gunfire.  

The veteran was afforded a VA audiological examination in 
June 2008.  The veteran reported exposure to aircraft noise 
for one year in Vietnam, and three years using a forklift.  
He denied occupational noise exposure but reported 
recreational noise exposure including lawn equipment, 
outboard motor, firearms for hunting, skillsaw, and chainsaw.  
The audiological examination revealed thresholds of 15, 15, 
15, 20 and 20 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively, in the right ear, and thresholds of 20, 
15, 25, 30 and 45 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively, in the left ear.  Speech discrimination 
was 96 percent in the right ear and 100 percent in the left 
ear.  The examiner stated that the veteran's hearing in the 
right ear was clinically normal, but the left ear revealed 
moderate sensorineural hearing loss.  The examiner also 
opined, after examination and review of the veteran's service 
medical records that the veteran's entry audiogram showed 
normal hearing bilaterally.  Additionally, she opined that 
the separation audiogram showed normal hearing bilaterally 
for VA purposes.  Finally, the examiner stated that the 
veteran's hearing loss was not caused by or a result of 
acoustic trauma or military service.  

While the veteran complained of hearing loss, there is no 
competent medical evidence showing the veteran has a current 
has bilateral hearing loss that is related to his active 
service.  The February 2008 consultation noted that the 
veteran reported using right shoulder firearm for hunting and 
indicated the possibility of a correlation between the 
hearing loss and gunfire.  The audiologist also noted mild to 
severe sensorineural hearing loss starting at 3000 Hertz in 
the left ear.  The June 2008 VA examination also indicated 
moderate sensorineural hearing loss in the left ear.  
However, the June 2008 VA examiner opined that the veteran 
had normal hearing upon entrance and discharge from military 
service, and that his current hearing loss was not caused by 
or the result of acoustic trauma or his military service.    

Moreover, both the February 2008 and June 2008 audiological 
examinations noted normal hearing in the right ear.  
Specifically, the veteran's audiological examinations did not 
show thresholds of 40 decibels or greater at 500, 1000, 2000, 
3000, or 4000 Hertz, bilaterally; nor did any of the 
examinations show auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; nor did the examinations show when the 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  See 38 C.F.R. § 3.385 (2007).  Therefore 
the evidence does not show that the veteran has a current 
hearing disability in the right ear.  In absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the veteran's assertions in this 
appeal.  To the extent that he has asserted that his 
bilateral hearing loss is related to noise exposure during 
service, as a layperson without appropriate medical training 
and expertise, he simply is not competent to render a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  For these reasons, 
the veteran's own assertions as to the etiology of his 
conditions have no probative value.  It is noted that the 
examiner than made the suggestion of hearing loss related to 
acoustic trauma in service did not have review of the claims 
folder.  The examiner that did review the claims folder found 
no evidence of hearing loss in service and concluded that any 
defective hearing now found was not related to service.  This 
opinion is deemed to be of more probative value as it is 
based on a review of the evidence on file.

As the preponderance of the evidence is against entitlement 
to service connection for hearing loss, the case is denied.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


